         Case 2:20-cv-01903-RFB-BNW Document 20 Filed 12/17/20 Page 1 of 1



 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF NEVADA
 7
 8
     Wells Fargo Bank, N.A.,                   )
 9                                             )
                         Plaintiff,            )                    Case No. 2:20-cv-01903-RFB-BNW
10                                             )
     vs.                                       )                    ORDER
11                                             )
     Habesha Holdings, LLC, et al.,            )
12                                             )
                         Defendants.           )
13   __________________________________________)
14          Upon plaintiff’s motion at ECF No. 14, the Court set this matter for a December 21, 2020
15   scheduling conference. This is an interpleader case, which means plaintiff’s motion was consistent
16   with LR 22-1's mandate to move for a scheduling conference “within 30 days after the first
17   defendant answers or otherwise appears.” However, to avoid the time and expense of requiring the
18   parties to appear for a hearing, the court will order the parties to meet and confer and to file a
19   proposed discovery plan and scheduling order within 21 days from the date of this order. If the
20   court’s assistance in setting a discovery plan is required, the parties should indicate that in the
21   proposed discovery plan and scheduling order. For now,
22          IT IS ORDERED that the December 21, 2020 scheduling conference is VACATED.
23          DATED: December 17, 2020.
24
                                                    ______________________________________
25                                                  Brenda Weksler
                                                    United States Magistrate Judge
26
27
28
